               Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

    TERRY CRONKITE,

                  Plaintiff,

    vs.                                                    Case No. CIV-20-250-G

    STATE OF OKLAHOMA ex rel.
    OKLAHOMA ATTORNEY GENERAL,

                  Defendant.

                           DEFENDANT’S AMENDED ANSWER
                              TO PLAINTIFF’S PETITION

          Defendant State of Oklahoma ex rel. Oklahoma Attorney General (“OAG”), for its

Amended Answer and defenses to the Petition1 filed by Plaintiff Terry Cronkite

(“Plaintiff’) in the District Court of Oklahoma County, State of Oklahoma, Case No.

CJ-2020-695, and removed to this Court on March 19, 2020, states as follows to the

corresponding paragraphs of the Petition. Each allegation in the Petition is denied unless

expressly admitted in this Answer.

                                          PARTIES

          1.     OAG is without sufficient information to admit or deny the allegations in

Paragraph 1 and therefore does not admit them.

          2.     OAG admits that it is a governmental entity.




1
 Since this action was initially filed in the District Court of Oklahoma County, State of
Oklahoma, the initial pleading is titled a Petition.
             Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 2 of 8




                                            VENUE

       3.      Paragraph 3 contains legal assertions or conclusions that do not require a

response by OAG. OAG admits that Plaintiff alleges claims under the federal and state

laws that he has cited, but OAG denies that some of the laws apply to it and deny any

liability to Plaintiff under the laws that are applicable to it.

       4.      OAG admits that venue was proper in Oklahoma County (and now in this

Court). But OAG denies that it took any action or inaction giving rise to any legally

cognizable claims on behalf of Plaintiff.

                                  STATEMENT OF FACTS

       5.      Paragraph 5 contains legal assertions or conclusions that do not require a

response by OAG. To the extent that a response is required, these allegations are denied.

       6.      OAG admits that Plaintiff began working for OAG around March 2014 as a

Law Enforcement Agent/Investigator.

       7.      OAG admits that around September 2015 Plaintiff was promoted to the

position of Chief Investigator.

       8.      These allegations are denied.

       9.      OAG is without sufficient information to admit or deny the allegations in

Paragraph 9 and therefore does not admit them.

       10.     OAG admits that Dawn Cash was the First Assistant Attorney General, and

in the chain of command for the employment supervision of Plaintiff’s employment. All

remaining allegations are denied.




                                                2
             Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 3 of 8




       11.     OAG admits that around October 2018, Mark Prince became the Human

Resources Manager.

       12.     OAG admits that around January 15, 2019, Mary Ann Roberts became the

Chief Deputy Assistant Attorney General, and in the chain of command for the

employment supervision of Plaintiff’s employment. All remaining allegations are denied.

       13.     OAG admits that Plaintiff was offered, and accepted, a position with the

Opioid Task Force at the Oklahoma Bureau of Narcotics as an employee of OAG. OAG

denies the remaining allegations in Paragraph 13.

       14.     These allegations are denied.

       15.     OAG admits that on or around February 5, 2019, Plaintiff submitted a letter

from the Oklahoma Heart Hospital that mentioned he “returned to work in 2009 with no

physical restrictions, but was primarily working in an office position.” The remaining

allegations are denied.

       16.     OAG is without sufficient information to admit or deny the allegations in

Paragraph 16 and therefore does not admit them.

       17.     OAG admits that on or around February 5, 2019, Plaintiff submitted a letter

from the Oklahoma Heart Hospital that mentioned he “returned to work in 2009 with no

physical restrictions, but was primarily working in an office position.” The remaining

allegations are denied.

       18.     These allegations are denied.

       19.     These allegations are denied.




                                               3
             Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 4 of 8




       20.     OAG admits that Plaintiff’s employment with OAG terminated on

February 15, 2019.

       21.     OAG admits that Plaintiff was 71 at the time of his termination.

       22.     OAG admits that the job duties of the Chief Investigator job position

continued to exist after February 15, 2019. All remaining allegations and inferences are

denied.

       23.     OAG admits that after February 15, 2019, the Chief Investigator was a person

who is younger than Plaintiff. OAG is without sufficient information to admit or to deny

the remaining allegations and therefore denies them.

       24.     These allegations are denied.

       25.     These allegations are denied.

       26.     OAG admits that Plaintiff filed a Charge of Discrimination with the EEOC.

OAG is without sufficient information to admit the allegations regarding the dates in

Paragraph 26 and therefore does not admit them. The copies of the Charge and Right-to-

Sue Letter are not attached to the Petition. The remaining contentions in this paragraph are

legal assertions or conclusions that do not require a response by OAG. To the extent that a

response is required, these allegations are denied.

                                         COUNT I

       OAG adopts and incorporates its responses as set out in this Answer.

       27.     The ADA claim has been dismissed. Furthermore, the contentions in

Paragraph 27 are legal assertions or conclusions that do not require a response by OAG.

To the extent that a response is required, these allegations are denied.



                                               4
             Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 5 of 8




       28.     These allegations are denied.

       29.     These allegations are denied.

       30.     These allegations are denied.

                                         COUNT II

       OAG adopts and incorporates its responses as set out in this Answer.

       31.     The ADEA claim has been dismissed. Furthermore, the contentions in

Paragraph 31 are legal assertions or conclusions that do not require a response by OAG.

To the extent that a response is required, these allegations are denied.

       32.     These allegations are denied.

       33.     These allegations are denied.

       34.     These allegations are denied.

                                         PRAYER

       OAG denies that Plaintiff is entitled to any relief sought in his Prayer.

                                        DEFENSES

       1.      All actions taken by OAG regarding Plaintiff’s employment or affecting

Plaintiff were based on legitimate, non-discriminatory, non-retaliatory reasons.

       2.      Even if Plaintiff were to prove a discriminatory factor motivated the alleged

actions—which OAG expressly denies—OAG would have taken the same action in the

absence of such motivation.

       3.      Plaintiff’s damages may be barred in whole or in part by the doctrine of after-

acquired evidence.




                                               5
           Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 6 of 8




      4.     Without conceding Plaintiff has suffered any damages because of any alleged

wrongdoing by OAG, OAG pleads the damage caps and/or limits to punitive/exemplary

damages under applicable federal, state, and other laws.

      5.     To the extent Plaintiff claims punitive damages, it constitutes a due process

violation under the Fourteenth Amendment to the U.S. Constitution and the comparable

provision of the Oklahoma Constitution.

      6.     Plaintiff may have failed to properly mitigate any alleged damages.

      7.     OAG reserves the right to amend this Answer to state additional defenses, if

facts are identified during discovery which would give rise to such defenses.

                                PRAYER FOR RELIEF

      Defendant OAG prays for the following relief:

             a.     Judgment and/or dismissal in OAG’s favor and against Plaintiff on the
                    claims asserted in the Petition;

             b.     Plaintiff take nothing by reason of the claims asserted in the Petition;

             c.     OAG be awarded its costs of defending this action, including
                    reasonable attorney’s fees; and

             d.     Any other and further relief be afforded to OAG that the Court deems
                    just and proper.




                                            6
Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 7 of 8




                          Respectfully submitted,


                          /s/ Victor F. Albert
                          Victor F. Albert, OBA #12069
                          Justin P. Grose, OBA #31073
                          OGLETREE, DEAKINS, NASH, SMOAK &
                              STEWART, P.C.
                          The Heritage Building
                          621 N. Robinson Ave., Ste. 400
                          Oklahoma City, OK 73102
                          Telephone: (405) 546-3755
                          Facsimile: (405) 546-3775
                          victor.albert@ogletree.com
                          justin.grose@ogletree.com
                          Attorneys for Defendant




                            7
          Case 5:20-cv-00250-G Document 36 Filed 07/02/21 Page 8 of 8




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July 2021, I electronically transmitted the

foregoing to the Clerk of Court using the ECF system for electronic filing. The Clerk of

Court will transmit a Notice of Electronic Filing to the following ECF registrants:

       Amber Hurst
       Brandon D. Roberts
       HAMMONS, HURST, & ASSOCIATES
       325 Dean A. McGee Avenue
       Oklahoma City, OK 73102
       amber@hammonslaw.com
       Attorneys for Plaintiff

                                          /s/ Victor F. Albert
                                          Victor F. Albert




                                                                                      47702611.1




                                             8
